is 44 (Rev. 06/17}

Case 3:18-cv-00395 Document 1-2 Filed 12/28/18 Page 1 of 1
CIVIL COVER SHEET

'l`he JS 44 civil cover sheet and the information contained herein neither re lace nor supplement the i`il_i`n and service cf pleadings or other papers as required by law, except as
provided by local rules of_Ci_Jurt, This form, approved by the J udicial Con erence of the United States in eptember 1974, is required for the use of the Clerk of Couit for the
purpose of initiating the civil docket sheet (SEE IMS'TRUCTIONS ON Nli`.><'." PA GE OF THIS FORM.)

 

1. {a) PLAINTiFFS

Russe|| Transport, |nc.

{b) County ofResidence of Fi'rst Li`sted Plai`nti`ff

El Paso County. Texas

(EXCEPT[N U.S. PLA!NT!FF CASES)

(C) AHOl‘lleyS (Frrm N¢Jme, Addre.i‘s, and Te[ephone Number_}

She||y W. Rivas, Kemp Smith LLP, 221 N. Kansas, Suite 1700, E| Paso,

Texas 79901; (915) 533-4424.

DEFENDANTS
Vascor, LTD.

NOTE:

Attomeys (i_TfKnawn)

 

County of Residence of F irst Listed Defendant

Scott County, Kentucky

([N U.S. !’IAINZ'YF}'"CAS!§S ONLY)

EN LAND CONDE,MNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED‘

Car|os Rincon, Ance| E. Escobar, Rincon Law Group, P.C., 1014 N.
Mesa Street, Suite 200, E| Paso, Texas 79902; (915) 532-6800.

 

II¢ BASIS OF JURISDICTION (Pi'ace fm "X" m Or.'e Box On!y}

 

(Far Diversi`.n) Cases Om'y)

III. CITIZENSHIP OF PRINCIPAL PARTIES (Pia<-e an “X" m One Barfor Plaim;‘;_‘f

and One Boxfor Defendam')

 

 

 

 

 

       

      

 

 

   
   

 

 

 

  

 

   

 

 

l:| 1 U.S. Govemmem L'_l 3 Federa] Ques!ion DEF PTF DEF
Plaintii"f [U.S. Govemmen! Nai' a Parry) Cirizen of`This State ix l El l lncorporated or Pn'ncipal Place |:l 4 I:I 4
ofBusiness ln 'I`hi's Staie
E.l 2 U.S. Gnvernment g 4 Diversity Cii:izen ofAnut.her Slate Cl 2 Iz 2 Incorporated and Principal Place 13 5 Cl 5
Defendant medicare Ci!izensh:p af!’am'e,r in ]tem HI) of Business In Another State
Citizeri or Subject ofa C| 3 E! 3 Foi‘eign Nation |:l 6 IJ 6
Foreigri Countrv
IV. NATURE OF SUIT (F.'ace an “X” in One Box On!y) Click here foil NH{HFC {)FSLlll Ct)d& DESE.`-l'i 110\'|S.
13 110 li:isur:mce PERSONAL INJURV PERSONAL INJURY |J 625 Drug Related Seizure l:l 422 Appeal 28 USC 158 l:l 375 l-`alse Cla.ims Act
13 120 Mari'rie Cl 310 Airplane 13 365 Pefsona.l injury - ofProperty 21 USC 881 U 423 Wit}idrawa] [1 376 Qui Tam [31 USC
ij 130 Miller Act [:1 315 Airplane Product Pnoducx Liabili`ty U 690 Other 28 USC 157 3729(3)}
ij 140 Negosiabie lnstrument Liability El 367 l-lealrh Carei' ij 400 Siare Reapportiomnent
ij 150 Recovery ovaerpaymem D 320 Assault, l_.ibel & Pha:'maceutica] P‘R ':TV 13 410 Ant'itrust
& Enforcement oi`Judgmerit Slander Perscrial injury EI 820 Copyrights ij 430 Banks and Banking
111 151 Med:`care Aci CI 330 Federal En‘iployers’ Product Li`abi`li`ty El 830 Patent ij 450 Cornmerce
U 152 Recovery ot`Defaulted liability |J 368 Asbestos Personal E| 835 Patent ~ Abbreviated Cl 460 Deportat'i`on
Student Loans ij 340 Marine lnjury Procluct New Drug Applicaiicn Cl 470 Racketeer lniluericed and
(Excludes Vetenms] ij 345 Marine Product liability 1:1 840 deema.rl< Corrupi Grganjz.atjons
ij 153 Recovery ovaerpayment Liabi`lity PER.SONAL PROPERT¥ . ` : }.M ` ` " " "" '0,. -__i f-',` ‘91_ ' IJ 480 Consi.i.rner Credit
ofVeiemi:i`s Benei'its Cl 350 Motor Vehicle Cl 370 Otl'ier anud |I| 710 Fair Labor Standa.rds ij 861 HIA (1395¥0 IJ 490 CablefSat TV
l:l 160 Stockholders` S\iits ij 355 Motor Vehicle Cl 371 Trutli in Lendi`ng Act C| 862 Black Lung (923) IJ 850 Securi`tiestomn-ioditiesl
g 190 Other Contmct Prodi.ict Liabi`lity 13 380 Other Personal ij 720 Labor.'Ma.riagement |:1 863 DlWCfDIWW (405(g)) Exchange
ij 195 Contract Procluct Liabi]ity Cl 360 Other Persona.l Property Da.mage Relati`ons U 864 SSID Title XVl l:l 890 Other Starutory Actl`ons
|'_`] 196 Franchise Injury ij 385 Pi'operly Damage [`l 740 Rainay Labor Act U 865 RS! (405(g)) I:I 891 Agriculmral Acts
l:l 362 Perscma.] lnjuxy - Product Liability 13 751 Famjly and Medica] I:l 893 Envirunmental Matters
Medical Mal- ciice Leave Acr I:I 895 Freedorn of [nformat'i`on
4 ‘ ` R'ARMTY ` §:§.E£_§ R}GHI`S. . .. .` ?RISBNER¥E'£TFMHS lJ 790 Other Labor Litigation FEBERALTA.XSUITS ' Act
1:| 210 Land Condemnario El 440 Other Civil Rights Habeas Corpus: Cl 791 Employee R.en`rcment 13 870 Taxcs (U.S. Pla.inti?f O 896 Arbin'ation
|:l 220 Foreclosure CI 441 Vonng 13 463 A]ien Deta:`nee lncome Securiry Act or Defendant) C\ 899 Administrative Procedure
l:l 230 Rent Lease & Ejectrnem El 442 Employment 111 510 Motions to Vacate l:l 871 IRS_Third Party AcL/Review or Appea| of
Cl 240 Tori.s to L.arid I:I 443 Housing/ Serltence 26 USC 7609 Agency Decision
1:| 245 Turt Product Liability Accnmmodarions C| 530 Gerieral Cl 950 Constirutionality of
Cl 290 A110therRealProper'ty l:l 445 Amer. waisabili`ties- ij 535 Deatl'i Penz_lty _ _ _ n _ 4; g _ State Statutes
Emp]oyment Other: ij 462 Nat'uralization Applicatiol'l
13 446 Amer. wlDisabilities - E| 540 Mandamus & Other ij 465 Othef lnm‘iigrati'on
Other E| 550 Civil Rights Aciions
|‘_'1 448 Educatinn ij 555 Pn'son Condi`ti`on

 

 

l_'.l 560 Civi`l Deiainee -
Conditions of
Confinement

 

 

 

 

v. ORIGIN (Pfa'c'e an "X" fn Orie Bax On'fy)

13 1 Original_ KZ Removed from IJ 3 Remanded from Cl 4 Reinstatcd or i:l 5 Transfel-red from - ill 6 Multidisu'ict |J 8 Mu_lti`d_istrict
Proceeding State Court Appellate Court Rcopened Anmher Djsm‘ct Litigation - L_itigation »
fspecr')j)) Tra.nsfer Dll‘ect File

 

VI. CAUSE OF ACTION

 

Cite the U.S‘ Civil Statute under which you are filing (Do nat ci¢ejurivd¢‘cn'onal smmm unless diversiry):
28 U.S.C.S.$133_2
Brief description of cause;
Breach of Contract

 

 

 

 

 

Vll- REQUESTED IN ij CHECK iF THIS is A CLASS ACTioN DF.MAND s CHECK YES only if demanded in complaint
COMPLAINT: UNDER RULE 23, F-R-Cv-P- 470,163_55 JURY DEMAND; cl Yes XNO

VIH. RELATED CASE(S) 7 _
IF ANY (See MMM)` JUDGE DOCKET NUMBER

DATE, SIGNATURE TORNEY F REC D

12/26/2013 W {M'¢_.

FO_R oFFICE USE oNLY ‘-'

RECEIPT# AMOUNT APPLY[NG 1FP JUDGE MAG` JUDGE

